Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-32 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3, 9, 11, 15, 17, 23, and 25 are amended
	- claims 2, 6-7, 10, 12-13, 16, 20-21, 24, and 26-27 are cancelled
	- claims 29-32 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 08/31/2022.

Response to Arguments

Regarding claims 3, 11, 17, and 25 previously rejected under 35 U.S.C. § 112(b), claims 3, 11, 17, and 25 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.

Regarding Independent claims 1, 9, 15, and 23 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “MediaTek is generally directed to “CSI Reporting in Msg3 Random Access Procedure in NB-loT” (MediaTek, Title). The Office Action alleges that Table 1 of MediaTek discloses “the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion” (emphasis added) (Office Action, page 6). Applicant respectfully disagrees. Neither Table 1 of MediaTek nor any other part of MediaTek discloses that the downlink channel quality report volume is a quantized value of the value obtained through conversion. In fact, downlink channel quality report volume is not even mentioned in MediaTek. Therefore, MediaTek does not teach, suggest, or disclose the above recited features of independent claim 1, as amended.” on page 8, filed on 08/31/2022, with respect to MediaTek NPL “CSI Reporting in Msg3 Random Access Procedure in NB-loT” 3GPP R1-1804144, have been fully considered but are moot, over the limitations of “wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion”. Said limitations are newly added to the amended Claims 1, 9, 15, and 23 and have been addressed in instant office action, as shown in section Claim Rejections - 35 USC § 103 below, with new teaching from newly identified reference Chen US Pub 2017/0251436 (hereinafter “Chen”), in combination with previously applied reference MediaTek, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8, 9, 14, 15, 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek NPL “CSI Reporting in Msg3 Random Access Procedure in NB-loT” 3GPP R1-1804144, retrieved from the Internet (URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5F92b/Docs/) on 2018-04-03 (hereinafter “MediaTek”), and in view of Chen US Pub 2017/0251436 (hereinafter “Chen”)
Regarding claim 1 (Currently Amended)
MediaTek discloses an information sending method (“The downlink channel quality of NB-IoT UE is reported in MSG 3” Section 1 – Introduction, page 1), comprising:
generating a downlink channel quality report volume (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements.” Section 2- Metric for Hypothetical NPDCCH, page 1), wherein the downlink channel quality report volume (“The capacity on Msg3 is limited. It is not desirable to report full accuracy RSRP-based CSI in Msg3.” Section 2- Metric for Hypothetical NPDCCH, page 2) indicates a relative relationship (as illustrated in Table 1 below) between a first number of repetitions (i.e. “NPDCCH repetitions (with BLER of 1%)”) and a second number of repetitions (i.e. “SINR” used to calculate repetitions on the common search space), 

    PNG
    media_image1.png
    110
    682
    media_image1.png
    Greyscale

the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate (“The downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%” Section 1 – Introduction, page 1), 
and the downlink channel quality report volume (“the downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%” page 1, [Introduction]) is a quantized value (e.g. “Rmax/128, Rmax/64, Rmax/32, Rmax/16, Rmax/8, Rmax/4, Rmax/2 and Rmax”) of the value obtained through conversion (“Proposal 1: Use the RSRP-SNIR measurements to determine the level of NPDCCH repetitions.” On page 2, Section 2); and
sending, to a network device, a third message (MSG3) in a random access procedure, wherein the MSG3 is used to indicate the downlink channel quality report volume (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements. In Random Access procedure, the UE estimates its Coverage Enhancement (CE) level based on RSRP and chooses corresponding PRACH resource. Extending the use of RSRP measurements for CSI reporting in Msg3 seems straightforward.” Section 2- Metric for Hypothetical NPDCCH, page 1).
Although MediaTek discloses that a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (i.e. NPDCCH) (“In a typical implementation to optimize demodulation operations of NPDCCH, the SNIR can be used for early termination of NPDCCH decoding. The idle mode UE will first measure the SNIR based on NB-RS measurement and then estimate the level of NPDCH repetitions on the common search space type 1.” Section 2- Metric for Hypothetical NPDCCH, page 2) and that the invention’s Specification discloses that SINR values are used to map with a number of repetitions corresponding to the SINR (“In this embodiment of this application, the terminal device may measure a downlink SINR, and query the preset mapping relationship after obtaining the SINR, to determine a number of repetitions corresponding to the SINR. The terminal device may obtain the first number of repetitions by performing measurement on different carriers.” [0198]),  MediaTek does not specifically teach using SINR values to map the second number of repetitions and wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions.
In an analogous art, Chen discloses in Fig. 13 using SINR values to map to number of repetitions corresponding to the SINR and wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions (“FIG. 13 is a diagram of an example of a lookup table. As depicted in FIG. 13, the lookup table 37 has 16 records corresponding to 16 index values of 0, 1, 2, . . . , 15, for example. For each record, an SINR value corresponding to the SINR value in the notification from the mobile station is set along with respective repetition count reference values (i.e. second number of repetitions) and repetition count correction values for the PDSCH and the PDCCH. (i.e. first number of repetitions)” [0087]. For one skilled in the art, it is easy to calculate a ratio between the first number of repetitions and a second of repetitions once these two values become available. “For example, in the example depicted in FIG. 13, when the index value is denoted by k, a record of an index value k has SINR.sub.k set as the SINR value corresponding to the SINR value reported by the mobile station. It is noted that k is an integer from 0 to 15. The record of the index value k has RL.sub.PDSCH, k as the repetition count reference value for the PDSCH and RL.sub.PDCCH, k as the repetition count reference value for the PDCCH. The record of the index value k has a calculation expression expressed by, for example, expression (2) set as the repetition count correction value for the PDSCH. The record has a calculation expression expressed by, for example, expression (3) as the repetition count correction value for the PDCCH. [0091-0092]) 

    PNG
    media_image2.png
    186
    507
    media_image2.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, to include Chen’s method for determining a repetition count for each channel based on the reception information, in order to effectively adjust channel quality (Chen [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chen’s method for determining a repetition count for each channel based on the reception information into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
MediaTek, as modified by Chen, previously discloses the method according to claim 1, 
MediaTek further discloses wherein a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and the plurality of bits (i.e. 2-bit mapping or 3-bit mapping) are in a non-all-zeroed state (“A 2-bit bitmap to report the hypothetical NPDCCH repetition level in Msg3 was proposed in [2]. It is preferable to use a bitmap with greater than 2 bits to provide higher granularity than CE levels 0, 1, and 2 in current RA procedure.” and furthermore “An example for NB-IoT standalone deployment scenario is shown below for NDCCH of idle paging UE with a 3-bit mapping for NPDCCH repetitions.” Section 2- Metric for Hypothetical NPDCCH, page 2).

Regarding claim 9 (Currently Amended)
MediaTek discloses an information receiving method (“The downlink channel quality of NB-IoT UE is reported in MSG 3” Section 1 – Introduction, page 1), comprising:
MediaTek further discloses receiving, from a terminal device (i.e. “UE” [Introduction]), a third message (MSG3) in a random access procedure (“Extending the use of RSRP measurements for CSI reporting in Msg3 seems straightforward.” Section 2- Metric for Hypothetical NPDCCH, page 1); and
obtaining a downlink channel quality report volume indicated by the MSG3 (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements.” Section 2- Metric for Hypothetical NPDCCH, page 1), wherein the downlink channel quality report volume (“The capacity on Msg3 is limited. It is not desirable to report full accuracy RSRP-based CSI in Msg3.” Section 2- Metric for Hypothetical NPDCCH, page 2) indicates a relative relationship (as illustrated in Table 1 below) between a first number of repetitions (i.e. “NPDCCH repetitions (with BLER of 1%)”) and a second number of repetitions (i.e. “SINR” used to calculate repetitions on the common search space), 

    PNG
    media_image1.png
    110
    682
    media_image1.png
    Greyscale

the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate (“The downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%” Section 1 – Introduction, page 1), 
Although MediaTek discloses that a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (i.e. NPDCCH) (“In a typical implementation to optimize demodulation operations of NPDCCH, the SNIR can be used for early termination of NPDCCH decoding. The idle mode UE will first measure the SNIR based on NB-RS measurement and then estimate the level of NPDCH repetitions on the common search space type 1.” Section 2- Metric for Hypothetical NPDCCH, page 2) and that the invention’s Specification discloses that SINR values are used to map with a number of repetitions corresponding to the SINR (“In this embodiment of this application, the terminal device may measure a downlink SINR, and query the preset mapping relationship after obtaining the SINR, to determine a number of repetitions corresponding to the SINR. The terminal device may obtain the first number of repetitions by performing measurement on different carriers.” [0198]),  MediaTek does not specifically teach using SINR values to map the second number of repetitions and wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions.
In an analogous art, Chen discloses in Fig. 13 using SINR values to map to number of repetitions corresponding to the SINR and wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions (“FIG. 13 is a diagram of an example of a lookup table. As depicted in FIG. 13, the lookup table 37 has 16 records corresponding to 16 index values of 0, 1, 2, . . . , 15, for example. For each record, an SINR value corresponding to the SINR value in the notification from the mobile station is set along with respective repetition count reference values (i.e. second number of repetitions) and repetition count correction values for the PDSCH and the PDCCH. (i.e. first number of repetitions)” [0087]. For one skilled in the art, it is easy to calculate a ratio between the first number of repetitions and a second of repetitions once these two values become available. “For example, in the example depicted in FIG. 13, when the index value is denoted by k, a record of an index value k has SINR.sub.k set as the SINR value corresponding to the SINR value reported by the mobile station. It is noted that k is an integer from 0 to 15. The record of the index value k has RL.sub.PDSCH, k as the repetition count reference value for the PDSCH and RL.sub.PDCCH, k as the repetition count reference value for the PDCCH. The record of the index value k has a calculation expression expressed by, for example, expression (2) set as the repetition count correction value for the PDSCH. The record has a calculation expression expressed by, for example, expression (3) as the repetition count correction value for the PDCCH. [0091-0092]) 

    PNG
    media_image2.png
    186
    507
    media_image2.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, to include Chen’s method for determining a repetition count for each channel based on the reception information, in order to effectively adjust channel quality (Chen [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chen’s method for determining a repetition count for each channel based on the reception information into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The method according to claim 9, wherein
a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and a state of the plurality of bits is a non-all-zeroed state.
The scope and subject matter of method claim 14 are similar to the scope and subject matter of the method as claimed in claim 8. Therefore method claim 14 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 15 (Currently Amended)
MediaTek discloses a communications apparatus (i.e. “UE” [Introduction])
generating a downlink channel quality report volume (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements.” Section 2- Metric for Hypothetical NPDCCH, page 1), wherein the downlink channel quality report volume (“The capacity on Msg3 is limited. It is not desirable to report full accuracy RSRP-based CSI in Msg3.” Section 2- Metric for Hypothetical NPDCCH, page 2) indicates a relative relationship (as illustrated in Table 1 below) between a first number of repetitions (i.e. “NPDCCH repetitions (with BLER of 1%)”) and a second number of repetitions (i.e. “SINR” used to calculate repetitions on the common search space), 

    PNG
    media_image1.png
    110
    682
    media_image1.png
    Greyscale

the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate (“The downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%” Section 1 – Introduction, page 1), 
and the downlink channel quality report volume (“the downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%” page 1, [Introduction]) is a quantized value (e.g. “Rmax/128, Rmax/64, Rmax/32, Rmax/16, Rmax/8, Rmax/4, Rmax/2 and Rmax”) of the value obtained through conversion (“Proposal 1: Use the RSRP-SNIR measurements to determine the level of NPDCCH repetitions.” On page 2, Section 2); and
sending, to a network device, a third message (MSG3) in a random access procedure, wherein the MSG3 is used to indicate the downlink channel quality report volume (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements. In Random Access procedure, the UE estimates its Coverage Enhancement (CE) level based on RSRP and chooses corresponding PRACH resource. Extending the use of RSRP measurements for CSI reporting in Msg3 seems straightforward.” Section 2- Metric for Hypothetical NPDCCH, page 1).
Although MediaTek discloses that a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (i.e. NPDCCH) (“In a typical implementation to optimize demodulation operations of NPDCCH, the SNIR can be used for early termination of NPDCCH decoding. The idle mode UE will first measure the SNIR based on NB-RS measurement and then estimate the level of NPDCH repetitions on the common search space type 1.” Section 2- Metric for Hypothetical NPDCCH, page 2) and that the invention’s Specification discloses that SINR values are used to map with a number of repetitions corresponding to the SINR (“In this embodiment of this application, the terminal device may measure a downlink SINR, and query the preset mapping relationship after obtaining the SINR, to determine a number of repetitions corresponding to the SINR. The terminal device may obtain the first number of repetitions by performing measurement on different carriers.” [0198]),  MediaTek does not specifically teach using SINR values to map the second number of repetitions and wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions.
In an analogous art, Chen discloses in Fig. 13 using SINR values to map to number of repetitions corresponding to the SINR and wherein the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions (“FIG. 13 is a diagram of an example of a lookup table. As depicted in FIG. 13, the lookup table 37 has 16 records corresponding to 16 index values of 0, 1, 2, . . . , 15, for example. For each record, an SINR value corresponding to the SINR value in the notification from the mobile station is set along with respective repetition count reference values (i.e. second number of repetitions) and repetition count correction values for the PDSCH and the PDCCH. (i.e. first number of repetitions)” [0087]. For one skilled in the art, it is easy to calculate a ratio between the first number of repetitions and a second of repetitions once these two values become available. “For example, in the example depicted in FIG. 13, when the index value is denoted by k, a record of an index value k has SINR.sub.k set as the SINR value corresponding to the SINR value reported by the mobile station. It is noted that k is an integer from 0 to 15. The record of the index value k has RL.sub.PDSCH, k as the repetition count reference value for the PDSCH and RL.sub.PDCCH, k as the repetition count reference value for the PDCCH. The record of the index value k has a calculation expression expressed by, for example, expression (2) set as the repetition count correction value for the PDSCH. The record has a calculation expression expressed by, for example, expression (3) as the repetition count correction value for the PDCCH. [0091-0092]) 

    PNG
    media_image2.png
    186
    507
    media_image2.png
    Greyscale

 Chen further discloses a communications apparatus (i.e. “ mobile station 2” in Fig. 1, [0057]), comprising:
a memory storing program instructions (“ memory 102” [0042]); and
a processor (“ processor 101” [0057]) coupled to the memory.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, to include Chen’s method for determining a repetition count for each channel based on the reception information, in order to effectively adjust channel quality (Chen [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chen’s method for determining a repetition count for each channel based on the reception information into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22 (Currently Amended)
The communications apparatus according to claim 15, wherein a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and the plurality of bits are in a non-all-zeroed state.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 22 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 23 (Currently Amended)
MediaTek discloses receive, from a terminal device, a third message (MSG3) in a random access procedure (as afore-mentioned in claim 9 discussion); and
obtain a downlink channel quality report volume indicated by the MSG3, wherein the downlink channel quality report volume indicates a relative relationship between a first number of repetitions and a second number of repetitions, the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate, and the second number of repetitions is a number of repetitions for common search space of a downlink control channel carried on a downlink carrier, wherein the relative relationship represents a value obtained by converting a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion (as afore-mentioned in claim 9 discussion).
Chen further discloses a communications apparatus (i.e. “ base station 1” in Fig. 4; [0057]), comprising:
a memory storing program instructions (“ memory 102” [0042]); and
a processor  (“ processor 101” [0042]) coupled to the memory.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, to include Chen’s method for determining a repetition count for each channel based on the reception information, in order to effectively adjust channel quality (Chen [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chen’s method for determining a repetition count for each channel based on the reception information into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Regarding claim 28
The communications apparatus according to claim 23, wherein
a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and a state of the plurality of bits is a non-all-zeroed state.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 28 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, in view of Chen, and further in view of Rathonyi et al. US Pub 2018/0249511 (hereinafter “Rathonyi”).
Regarding claim 29 (New)
	MediaTek previously discloses the method according to claim 1, 
	MediaTek does not specifically teach wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
In an analogous art, Rathonyi discloses wherein the downlink carrier is a carrier for sending a second message (MSG2) in a random access procedure (“it is possible in the RA-related configuration broadcasted on system information (in Rel-13 done as part of SIB2-NB) to configure what DL carrier the UE for each NPRACH resource (in a cell) will receive Msg2 and Msg4 during the RA procedure.” [0051] and furthermore “Similarly, it is possible in some embodiments to configure different DL carriers for Msg2 and Msg4, i.e. Msg2 on carrier X and Msg4 on carrier Y.” [0051]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Chen, to include Tarhonya’s method for carrier configuration for random access, in order to report the channel state more effectively (Rathonyi [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tarhonya’s method for carrier configuration for random access into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 30 (New)
	The method according to claim 9, wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
The scope and subject matter of method claim 30 are similar to the scope and subject matter of the method as claimed in claim 29. Therefore method claim 30 corresponds to method claim 29 and is rejected for the same reasons of obviousness as used in claim 29 rejection above.

Regarding claim 31 (New)
	The communications apparatus according to claim 15, wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
The scope and subject matter of apparatus claim 31 is drawn to the apparatus of using the corresponding method claimed in claim 29. Therefore apparatus claim 31 corresponds to method claim 29 and is rejected for the same reasons of obviousness as used in claim 29 rejection above.

Regarding claim 32 (New)
	The communications apparatus according to claim 23, wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
The scope and subject matter of apparatus claim 32 is drawn to the apparatus of using the corresponding method claimed in claim 30. Therefore apparatus claim 32 corresponds to method claim 30 and is rejected for the same reasons of obviousness as used in claim 30 rejection above.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, in view of Chen, and further in view of You et al. US Pub 2018/0279268 (hereinafter “You”).
Regarding claim 3 (Currently Amended)
MediaTek, as modified by Chen, previously discloses the method according to claim 1, wherein
MediaTek and Chen do not specifically teach the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
In an analogous art, You discloses the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier ( “the common search space configuration can include information on a maximum number of repetitions for the first common search space. The second PDCCH candidates of the UE-specific search space can be configured based on the same number as the maximum number of repetitions for the common search space until the UE-specific search space configuration is transmitted to the UE.” [0013] and furthermore “For example, the UE may monitor Msg4 M-PDCCH by assuming that the maximum number of repetitions, narrowband, PRB-set, etc. which are the same as those of CSS for RAR, are also applied to M-PDCCH (hereinafter, Msg4 M-PDCCH) for scheduling Msg4 (S1121).” [0233]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Chen, to include You’s method for transmitting or receiving downlink control information, in order to efficiently configure the common search space with an appropriate number of repetitions (You [0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate You’s method for transmitting or receiving downlink control information into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11 (Currently Amended)
The method according to claim 9, wherein
the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
The scope and subject matter of method claim 11 are similar to the scope and subject matter of the method as claimed in claim 3. Therefore method claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, in view of Chen, and further in view of You et al. US Pub 2018/0279268 (hereinafter “You”).
Regarding claim 17 (Currently Amended)
MediaTek, as modified by Rathonyi, previously discloses the communications apparatus according to claim 15, wherein
MediaTek and Rathonyi do not specifically teach the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
In an analogous art, You discloses the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier ( “the common search space configuration can include information on a maximum number of repetitions for the first common search space. The second PDCCH candidates of the UE-specific search space can be configured based on the same number as the maximum number of repetitions for the common search space until the UE-specific search space configuration is transmitted to the UE.” [0013] and furthermore “For example, the UE may monitor Msg4 M-PDCCH by assuming that the maximum number of repetitions, narrowband, PRB-set, etc. which are the same as those of CSS for RAR, are also applied to M-PDCCH (hereinafter, Msg4 M-PDCCH) for scheduling Msg4 (S1121).” [0233]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Rathonyi, to include You’s method for transmitting or receiving downlink control information, in order to efficiently configure the common search space with an appropriate number of repetitions (You [0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate You’s method for transmitting or receiving downlink control information into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 25 (Currently Amended)
The communications apparatus according to claim 23, wherein
the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 25 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, in view of Chen, and further in view of Pjanic et al. US Pub 2020/0221502 (hereinafter “Pjanic”).
Regarding claim 4
MediaTek, as modified by Chen, previously discloses the method according to claim 1, further comprising:
MediaTek and Chen do not specifically teach that before a first message (MSG1) in the random access procedure is sent, performing measurement on a downlink anchor carrier, to obtain the first number of repetitions.
In an analogous art, Pjanic discloses before a first message (MSG1) in the random access procedure is sent, performing measurement on a downlink anchor carrier, to obtain the first number of repetitions (“FIG. 3 discloses Msg1, Msg2 and Msg3 timing in an example of 4 repetitions on MPDCCH CSS Type 2 and 8 repetitions on PDSCH. Turning back to FIG. 2 and the four steps of the random access procedure, Msg1 is transmitted during the first step, Msg2 is transmitted during the second step and Msg3 in the third step.” [0065]; Fig. 3). It is obvious for one skilled in the art that the SINR measurements are performed during the random access procedure, therefore before the sending of Msg3. This also implies that such measurements start before the sending of the Msg1 and conclude after the reception of the Msg2, right before the sending of the Msg3 which carries the measurement report.

    PNG
    media_image3.png
    362
    514
    media_image3.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Chen, to include Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel, in order to dynamically configure repeated transmission of random access response messages (Pjanic [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
MediaTek, as modified by Chen, previously discloses the method according to claim 1, further comprising:
MediaTek and Chen do not specifically teach that after a first message (MSG1) in the random access procedure is sent, performing measurement on the downlink carrier for sending the MSG2 in the random access procedure, to obtain the first number of repetitions.
In an analogous art, Pjanic discloses after a first message (MSG1) in the random access procedure is sent, performing measurement on the downlink carrier for sending the MSG2 in the random access procedure, to obtain the first number of repetitions (“FIG. 3 discloses Msg1, Msg2 and Msg3 timing in an example of 4 repetitions on MPDCCH CSS Type 2 and 8 repetitions on PDSCH. Turning back to FIG. 2 and the four steps of the random access procedure, Msg1 is transmitted during the first step, Msg2 is transmitted during the second step and Msg3 in the third step.” [0065]; Fig. 3). It is obvious for one skilled in the art that the SINR measurements are performed during the random access procedure, therefore before the sending of Msg3. This also implies that such measurements start before the sending of the Msg1 and conclude after the reception of the Msg2, right before the sending of the Msg3 which carries the measurement report.

    PNG
    media_image3.png
    362
    514
    media_image3.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Chen, to include Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel, in order to dynamically configure repeated transmission of random access response messages (Pjanic [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, in view of Chen and Rathonyi, and further in view of Pjanic et al. US Pub 2020/0221502 (hereinafter “Pjanic”).
Regarding claim 18
The communications apparatus according to claim 15, wherein the program instructions, when executed by the processor, further enable the apparatus to:
before sending a first message (MSG1) in the random access procedure, perform measurement on a downlink anchor carrier, to obtain the first number of repetitions.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 18 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Chen and Rathonyi, to include Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel, in order to dynamically configure repeated transmission of random access response messages (Pjanic [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19
The communications apparatus according to claim 15, wherein the program instructions, when executed by the processor, further enable the apparatus to:
after sending an MSG1 in the random access procedure, perform measurement on the downlink carrier for sending the MSG2 in the random access procedure, to obtain the first number of repetitions.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 19 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, as modified by Chen and Rathonyi, to include Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel, in order to dynamically configure repeated transmission of random access response messages (Pjanic [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411